Citation Nr: 0302215	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, to include a tour of duty in the Republic of Vietnam 
from November 1967 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2002, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  The veteran 
testified at a Travel Board hearing in October 2002, a 
transcript of which is of record. 


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran's service-
connected PTSD is productive of total occupational and social 
impairment.

2.  The veteran's active duty includes service in Vietnam 
during the Vietnam era and he has developed Type II diabetes 
mellitus, which is presumed to be due to herbicide exposure 
during Vietnam service. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.7, 4.16, 4.130, 
Diagnostic Code 9411 (2002).

2.  Diabetes mellitus was incurred in service on a 
presumptive basis due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post Traumatic Stress Disorder

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD is inadequately 
reflected by the 50 percent schedular evaluation currently in 
effect, thereby, warranting an increased rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001) (previously 
codified at 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)).  
As the veteran's claim for entitlement to an increased rating 
for PTSD was received subsequent to the effective date of 
this change in the schedular criteria, the Board will 
consider his PTSD claim under the current version of 
Diagnostic Code 9411 only.  See Karnas, 1 Vet. App. at 308.  

The current version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, provides that a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The record before the Board includes reports of VA outpatient 
treatment received by the veteran for the disability at 
issue, the report of VA psychiatric examination conducted in 
November 2000, and an October 2002 Travel Board hearing 
transcript.  The veteran's Travel Board hearing testimony as 
well as his outpatient treatment records show that he 
requires ongoing mental health treatment and medication on a 
regular basis.  The evidence clearly shows that the veteran's 
PTSD symptomatology is productive of occupational and social 
impairment. 

Many of the items of evidence document flattened affect, 
panic attacks, impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Specifically, the 
veteran's November 2000 report of VA examination notes that 
his affect was bland, his insight appeared limited, and his 
judgment was historically poor.  He reported periods of 
anhedonia and motivational syndrome and complained of panic 
attacks.  The examination report also noted that the veteran 
had been divorced three times and, although he subsequently 
had a significant other, she left him because she could not 
deal with the stress that he caused her.  He reported that he 
lived alone and his activities included watching television 
and reading.  It was noted that he has no other interests.  
These symptoms satisfy the rating criteria for the current 50 
percent rating under Diagnostic Code 9411.  

On the other hand, the evidence includes some medical reports 
which show suicidal ideation, depression affecting the 
ability to function, impaired impulse control, neglect of 
personal appearance, and difficulty in adapting to stressful 
circumstances.  Specifically, during his October 2002 Travel 
Board hearing, the veteran reported a history of attempted 
suicide and impaired impulse control.  He recalled that he 
had been arrested for physical violence and that he is unable 
to maintain steady employment because he isolates himself 
when dealing with his PTSD so as to not hurt others.  The 
November 2000 report of VA examination notes that the veteran 
is unable to maintain full-time employment because of his 
depression, inability to deal with stress, and his multiple 
medical problems.  A May 2000 VA outpatient treatment report 
notes that, although the veteran was usually well groomed, he 
arrived unshaven and his hair was unkempt.  The veteran's VA 
examination report and outpatient treatment records as well 
as his Travel Board hearing testimony reflect that he engages 
in occasional employment doing odd jobs such as home repair 
and clean ups.  Additionally, the veteran's Travel Board 
hearing testimony and his VA outpatient treatment records 
reflect that he is unable to maintain employment when he 
experiences difficulty coping with his PTSD symptoms.  The 
Board notes that the criteria for the next higher rating of 
70 percent include such symptoms as suicidal ideation, 
depression affecting the ability to function, impaired 
impulse control, neglect of personal appearance, and 
difficulty in adapting to stressful circumstances to include 
work or a worklike setting.

It appears that the veteran's PTSD includes symptoms listed 
under the criteria for the current 50 percent rating as well 
as for the next higher rating of 70 percent.  The Board is 
thus presented with an evidentiary record which shows some 
fluctuation of PTSD symptoms between the 50 percent and 70 
percent criteria over the period covered by the appeal.  
Under the circumstances of this case, the Board is compelled 
to conclude that there is a state of equipoise between the 
positive evidence and the negative evidence on the question 
of whether the current 50 percent rating or the next higher 
rating of 70 percent is more appropriate.  In such a 
situation, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 require 
that the determination be made in the veteran's favor.  
Accordingly, the Board finds that entitlement to an increased 
evaluation of 70 percent for PTSD is warranted.

The Board believes that some consideration should also be 
given to the veteran's overall psychiatric status as 
reflected by reported Global Assessment of Functioning (GAF) 
scores.  A review of pertinent medical records shows that the 
veteran was assigned a GAF score of 60 upon VA examination in 
November 2000.  The remaining medical records do not show 
that GAF scores were assigned.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 rating 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
38 C.F.R. § 4.130.  

The veteran's single GAF score of 60 is indicative of mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, and some 
meaningful interpersonal relationships.  However, the GAF 
score is not by itself determinative.  The clinical findings 
reported at the November 2000 VA examination as well as 
findings noted upon VA outpatient mental health treatment and 
the veteran's testimony at his Travel Board hearing clearly 
show that his overall PSTD symptoms are contemplated under 
the criteria for a 70 percent rating.  Accordingly, the Board 
finds that entitlement to a 70 percent rating for PTSD is 
warranted.

The Board must now consider whether the preponderance of the 
evidence supports entitlement to an evaluation in excess of 
70 percent.  Initially, the Board finds that neither the 
November 2000 examination report nor the remainder of the 
evidence demonstrate psychiatric manifestations so as to 
warrant a 100 percent schedular evaluation under Code 9411.  
The evidence of record, however, does establish that symptoms 
of the service-connected PTSD preclude the veteran from 
obtaining and retaining more than marginal employment. 

In this regard, it is noted that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15. 

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The November 2000 mental disorders examination report notes 
that the veteran had not had full-time employment since the 
early 1970s and he had supported himself by doing odd jobs 
such as home repair and cleanup.  He reported that he is 
unable to maintain full-time employment because of his 
depression, inability to deal with stress, and his multiple 
medical problems.  The veteran further stated that he is not 
dependable.  The examiner noted that the veteran's 
psychosocial stressors included chronic unemployment.  
Similarly, during his October 2002 Travel Board hearing, the 
veteran testified that he has been unable to maintain steady 
employment due to absenteeism which is the result of 
exhaustion from dealing with his PTSD.  

Accordingly, given the extent and severity of the veteran's 
PTSD, which has been assigned an increased schedular rating 
of 70 percent disabling by the above determination, and upon 
consideration of its impact on the veteran's ability to work, 
the Board finds that a total rating of 100 percent for PTSD 
based on individual unemployability is in order.  The benefit 
of the doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.7, 
4.16, 4.130, Diagnostic Code 9411.

Diabetes Mellitus

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Under applicable criteria, if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law added diabetes mellitus Type 2 to the list 
of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from November 1967 to 
August 1968.  As such, service in the Republic of Vietnam 
during the Vietnam Era has been established.  

Report of September 2001 VA examination for diabetes as well 
as recent VA outpatient treatment records show the veteran 
has been diagnosed and treated for Type II diabetes mellitus.  
The VA examination report notes a diagnosis of non-insulin-
dependent diabetes mellitus, likely secondary to pancreatic 
damage from alcohol abuse.  However, this examination was 
conducted in September 2001, prior to the enactment of the 
Veterans Education and Benefits Expansion Act of 2001, and 
the examiner was not aware that this disorder was recognized 
as a presumptive condition.  Accordingly, the benefit of the 
doubt is resolved in the veteran's favor.  The Board 
concludes that diabetes mellitus was incurred in service on a 
presumptive basis due to herbicide exposure and service 
connection is warranted..  38 U.S.C.A. §§ 1110, 1116, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board need not 
consider whether the notice and assistance provisions of VCAA 
were met with respect to the issues on appeal since, even if 
there was not full compliance with VCAA, there is no 
resulting detriment to the veteran in view of the Board's 
ultimate decisions.


ORDER

A total rating based on individual unemployability for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Service connection for Type II diabetes mellitus is granted.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

